Citation Nr: 9902869	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  92-54 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1992, for Dependency and Indemnity Compensation (DIC). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from February 1945 to November 
1946.  He died in January 1990.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the St. Petersburg, 
Florida, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in June 
1997, at which time it was remanded for further development.  
It was returned to the Board in February 1998, when it was 
again remanded in order to complete the development requested 
by the first remand decision.  The requested development has 
now been completed, and the appeal has been returned to the 
Board for further review.  


FINDINGS OF FACT

1.  The veteran died in January 1990 of pancreatic cancer; 
the appellants claim for entitlement to service connection 
for the cause of the veterans death was received in February 
1990.  

2.  The law which provided the basis for the grant of service 
connection for the cause of the veterans death was Public 
Law 102-578, effective from October 1, 1992.

3.  The laws and regulations in effect prior to October 1, 
1992 do not provide a basis for a grant of service connection 
for the cause of the veterans death.




CONCLUSION OF LAW

The criteria for an effective date prior to October 1, 1992 
for DIC have not been met.  38 U.S.C.A. § 1112, 5110(g) (West 
1991 and Supp. 1998); 38 C.F.R. § 3.309(d)(3)(ii), 3.311b 
(1990); 38 C.F.R. §§ 3.114(a), 3.309, 3.312, 3.400 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the widow of the veteran, contends that the 
effective date for her DIC benefits should be the date her 
claim was initially received.  She notes that her claim was 
received in February 1990, and that she continuously 
prosecuted her claim until entitlement to DIC benefits was 
established in an August 1993 rating decision.  She believes 
that the pancreatic cancer that resulted in the death of the 
veteran developed as a result of exposure to ionizing 
radiation while he was stationed in Japan near the sites of 
the atomic bomb explosions.

The record shows that the veteran died in January 1990.  A 
claim for service connection for the cause of the veterans 
death was received from the appellant on February 14, 1990. 

The regulations pertaining to service connection for the 
cause of a veterans death state that the death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312.  Additional regulations pertaining to 
claims based upon exposure to ionizing radiation in effect at 
that time held in part that cancer of the pancreas must 
manifest within the 40 year period beginning on the last date 
on which the veteran participated in a radiation-risk 
activity.  38 C.F.R. § 3.309(d)(3)(ii) (1990).


Entitlement to service connection was denied in a March 1990 
rating decision on the basis that the carcinomatosis that 
resulted in the death of the veteran was not service 
connected, and that this disability first developed after the 
end of the presumptive period.  An April 1990 letter to the 
appellant requested that she submit additional information in 
order to assist in determining whether or not the disability 
which led to the death of the veteran was the result of 
exposure to ionizing radiation.  An April 1990 letter to the 
appellant notified her of the March 1990 decision, but also 
requested clarification as to whether she was claiming that 
exposure to radiation in service had resulted in the 
pancreatic cancer which led to the veterans death.  After 
the receipt of additional evidence, an October 1990 rating 
decision continued the denial of service connection for the 
cause of death on the basis that the pancreatic cancer which 
resulted in the death of the veteran did not manifest within 
the presumptive period.  An appeal of this decision ensued.

Subsequent to a March 1993 Board remand, an August 1993 
rating decision established service connection for the cause 
of the veterans death.  The decision cited recent evidence 
noting that the veteran most likely would have been in 
Hiroshima during February 1946, and showing he died of 
pancreatic cancer.  The decision added that reasonable doubt 
was being resolved in favor of the appellant.  The basis for 
this decision was noted to be Public Law 102-598, which 
eliminated the 40 year presumptive period requirement for 
pancreatic cancer due to ionizing radiation.  The effective 
date of service connection for the cause of death was noted 
to be October 1, 1992, which was the date the law became 
effective.  At this juncture, the Board notes that the rating 
decision incorrectly attributed the change in law to Public 
Law 102-598, when in actuality the 40 year presumptive period 
was eliminated by Public Law 102-578.  However, the effective 
date of October 1, 1992 is correct.  The changes made by this 
legislation may be found at 38 U.S.C.A. § 1112 (West 1991 and 
Supp 1998), and 38 C.F.R. § 3.309(d) (1998).

In general, the effective date of an evaluation and award of 
pension, compensation or DIC based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The effective date for service connection for the 
cause of death after separation from service is the first day 
of the month in which the veterans death occurred if the 
claim is received within one year after the date of death; 
otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(c)(2).  

In this case, the award of service connection for the cause 
of the veterans death was based upon Public Law 102-578, 
which constituted liberalizing legislation.  VA laws and 
regulations provide that where compensation is awarded 
pursuant to a liberalizing law or a liberalizing VA 
regulation, the effective date of the award cannot be earlier 
than the effective date of the liberalizing provisions.  38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claimant 
requests review of a claim within one year from the effective 
date of the liberalizing regulation, benefits may be 
authorized from the effective date of the liberalizing 
provisions.  38 C.F.R. § 3.114(a)(1).  However, if the 
claimant requests review of a claim more than one year from 
the effective date of the liberalizing regulation, benefits 
may be authorized only for a period of one year prior to the 
date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

As previously noted, the laws and regulations pertaining to 
service connection for diseases presumed to be the result of 
exposure to ionizing radiation were changed during the course 
of the appellants appeal.  When a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, 
the Board must consider whether or not the law pertaining to 
presumption periods for diseases presumed to be related to 
exposure to ionizing radiation may have been more favorable 
to the appellant before the removal of the 40 year 
presumptive period became effective on October 1, 1992, and 
whether or not a grant under the old law could have possibly 
provided for an earlier effective date.  

After careful review of the appellants contentions and the 
evidence of record, the Board is unable to find that an 
effective date prior to October 1, 1992 is warranted for 
entitlement to DIC benefits.  Hypothetically, if the old 
regulations would have provided a basis for a grant of 
service connection for the cause of the veterans death, then 
it might have been possible to assign an effective date from 
the date of receipt of the appellants claim.  However, the 
evidence does not provide a basis for a grant of service 
connection for the cause of the veterans death under any of 
the laws or regulations which may be applicable in this case.  

Private medical records dated from February 1988 to February 
1989 show that pancreatic cancer was initially diagnosed in 
February 1988.  A September 1990 letter from the appellant 
confirms that the veteran was first found to have pancreatic 
cancer in February 1990.  A June 1990 letter from the 
Department of the Army shows that the veterans unit left 
Japan in September 1946.  A November 1997 letter from the 
Defense Special Weapons Agency notes that the veteran would 
have likely passed through Hiroshima enroute to another city 
in February 1946.  The 40 year presumptive period would have 
begun at that time.  38 C.F.R. § 3.309 (1990).  Therefore, 
the February 1988 diagnosis of pancreatic cancer was made two 
years after the end of the 40 year presumptive period.  

A March 1994 letter from one of the veterans doctors states 
that he first treated the veteran in February 1988.  The 
doctor stated that if he were to make a hypothesis as to when 
the veterans cancer began, he would say that it usually 
takes about five years for pancreatic cancer to develop, so 
that the veterans cancer was probably developing some time 
in 1983.  However, the doctor added that the relationship 
between radiation and pancreatic cancer was speculative.  

The veterans radiation dose estimate and a medical opinion 
as to the relationship of the radiation to the veterans 
disability was obtained following the most recent two remands 
from the Board, as is required.  38 C.F.R. § 3.311b (1990).  
The November 1997 letter from the Defense Special Weapons 
Agency stated that a scientific dose reconstruction resulted 
in a calculated dose of less than 0.001 rem.  The May 1998 
medical opinion notes that exposure to 5.8 rads or less 
results in an opinion with 99 percent credibility that there 
is no reasonable possibility that it was as likely as not 
that the veterans pancreatic cancer was related to exposure 
to radiation, and that therefore, it was unlikely that the 
veterans pancreatic cancer could be attributed to the 
radiation exposure in service.  

The March 1994 letter from the veterans doctor and the 
information obtained regarding the radiation dose estimate 
would not provide a basis for a grant of service connection 
for the cause of the veterans death under the old 
regulations.  The opinion contained in the March 1994 letter 
is purely speculative, and the doctor was unable to say with 
any degree of certainty that the veterans pancreatic cancer 
first manifested during the 40 year presumptive period.  The 
scientific and medical opinions pertaining to the veterans 
dose estimate and its relationship to his pancreatic cancer 
indicate it is 99 percent certain that the veterans 
pancreatic cancer was not even related to his exposure to 
radiation in service, and even this opinion was noted to be 
based on a much higher radiation dosage than to which the 
veteran was actually exposed.  This evidence shows that the 
old regulations do not provide any basis for a grant of 
service connection for the cause of the veterans death.  The 
only basis for the grant of service connection for the cause 
of the veterans death is the changes contained in Public Law 
102-578, which became effective on October 1, 1992.  
Therefore, the proper effective date for DIC is the effective 
date of the liberalizing legislation, which is the effective 
date of October 1, 1992 that is currently assigned.  38 
C.F.R. § 3.114.  






ORDER

Entitlement to an effective date earlier than October 1, 
1992, for DIC is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
